                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONNIE TERRELL,

                 Plaintiff,

         v.                                               Case No. 18-cv-710-JPG-GCS

 VIPIN SHAH, and JOHN DOE NURSE,

                 Defendants.

                               MEMORANDUM AND ORDER
       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.
44) of Magistrate Judge Gilbert C. Sison recommending that the Court deny plaintiff Ronnie
Terrell’s motions for a preliminary injunction (Docs. 31 & 38) as moot in light of the fact that he
has been released from prison and is therefore no longer incarcerated in the prison where the
defendants work.
       The Court may accept, reject or modify, in whole or in part, the findings or
recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.
72(b)(3). The Court must review de novo the portions of the report to which objections are
made. Id. “If no objection or only partial objection is made, the district court judge reviews
those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th
Cir. 1999).
       The Court has received no objection to the Report. The Court has reviewed the entire
file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:
   •   ADOPTS the Report in its entirety (Doc. 44); and
   •   DENIES Terrell’s motions for a preliminary injunction (Docs. 31 & 38) as moot;
IT IS SO ORDERED.
DATED: October 1, 2019

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
